United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2241
                                   ___________

United States of America,            *
                                     *
           Plaintiff-Appellee,       *
                                     * Appeal from the United States
v.                                   * District Court for the
                                     * Northern District of Iowa.
Raul Sanchez,                        *
                                     *     [UNPUBLISHED]
           Defendant-Appellant.      *
                                ___________

                             Submitted: December 17, 1999
                                 Filed: December 22, 1999
                                  ___________

Before MURPHY and MAGILL Circuit Judges, and SMITH*, District Judge.
                           ___________

PER CURIAM.

             Raul Sanchez entered a condition guilty plea to two counts of possession
with the intent to distribute methamphetamine and was sentenced to 168 month
imprisonment. He now appeals the denial of his motion to suppress the evidence of six
pounds of methamphetamine which were delivered to him. He claims that a search
warrant was defective in that it had insufficient and misleading information about the
drug dog use by law enforcement officials. After reviewing the record, we agree with



      *
      The HONORABLE ORTRIE D. SMITH, United States District Judge for the
Western District of Missouri, sitting by designation.
the district court1 that under the totality of the circumstances the good faith exception
of United States v. Leon, 468 U.S. 897 (1984), applies and we conclude that the court
did not err in denying the motion to suppress. Because we agree with the essential
points in the district court's opinion, we affirm without further discussion. See 8th Cir.
R. 47B.


      A true copy.


             Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.

                                           -2-